IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00434-CV

MICHAEL A. PEREZ AND ELIZABETH A. PEREZ,
                                       Appellants
v.

BOBBY FELDER D/B/A F&W ELECTRIC,
                                                             Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 12-001846-CV-361


             ORDER OF REFERRAL TO MEDIATION

      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement

of pending litigation through voluntary settlement procedures.”           Id. § 154.002.

Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement
conference, conducted with the assistance of a mediator.           Mediation is private,

confidential, and privileged.

        We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9.

        Judge Rick Morris (ph. 254-718-3388) is appointed as Mediator. The Mediator

will negotiate a reasonable fee with the parties, and Appellant and Appellee shall each

pay one-half of the fee directly to the Mediator. The total fee will ultimately be taxed as

costs by the Court.

        Mediation must occur within sixty days after the date of this order. The parties

are directed to confer with the Mediator to establish a date for the mediation. In the

event the parties cannot agree on a date for the mediation, the Mediator shall select and

set a date and time.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this order.

        Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.



Perez v. Felder                                                                      Page 2
        Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fee will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this order must be filed with this Court and served upon all

parties within ten days after the date of this order, or it is waived.

        We grant Appellants’ motion for mediation and refer this appeal to mediation.

        The appeal and all appellate deadlines are suspended as of the date of this order.

The suspension is automatically lifted when the Court receives the mediator’s report. If

the case is not resolved at mediation, any deadline that began to run and had not

expired by the date of this order will begin anew as of the date the Court receives the

mediator’s report. Any document filed by a party after the date of this order and before

the receipt of the mediator’s report will be deemed filed on the same day, but after the

mediator’s report is received.



                                                  PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed September 26, 2013
Do not publish

Perez v. Felder                                                                     Page 3